Citation Nr: 0411164	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran had service with the Special Philippine Scouts from 
August 1946 to February 1949.  He died in October 1991.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines.  


FINDINGS OF FACT

1.  The veteran died in October 1991; his death certificate lists 
the immediate cause of death as cardiorespiratory arrest and the 
antecedent cause of death as hepatic carcinoma.

2.  Neither a cardiorespiratory disorder nor hepatic carcinoma was 
manifested during the veteran's period of active duty service or 
within one year of his discharge from service, nor was his 
cardiorespiratory disorder or hepatic carcinoma otherwise related 
to such service.


CONCLUSION OF LAW

The death of the appellant's spouse was not caused by, or 
substantially or materially contributed to by, a disability 
incurred in or aggravated by his active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of the 
new regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim.  

With regard to the claim of entitlement to service connection for 
the cause of the veteran's death, the claimant has been notified 
of the applicable laws and regulations which set forth the 
criteria for this entitlement.  The discussions in the rating 
decisions, Statement of the Case, and various correspondence and 
communication from the RO (in particular, letters from the RO 
dated in August 2001 and November 2003), the appellant has been 
notified of the law and regulations governing entitlement to the 
benefit she seeks, the evidence which would substantiate her 
claim, and the evidence which has been considered in connection 
with her appeal.  Moreover, in the November 2003 letter, the 
appellant was specifically advised as to what evidence was needed 
to substantiate her claim for service connection for the cause of 
the veteran's death, what information VA would obtain for her, and 
how she can help VA in substantiating her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  Upon 
consideration of the foregoing, the Board finds that proper VCAA 
notice was furnished to the appellant in a timely manner. 

Further, after reviewing the claims folder, the Board also finds 
that all necessary development has been accomplished.  The record 
in this case includes the appellant's correspondence, the 
veteran's death certificate, statements from physicians, and 
available private treatment records.  Moreover, in a February 2004 
statement, the appellant notified VA that all medical treatment 
records had been submitted.  

In this regard, it is noted that the RO attempted to obtain the 
veteran's service medical records and, in September 2001, was 
notified by the National Personnel Records Center that the records 
had been destroyed by fire.  In addition, in December 1999, the 
appellant submitted a completed NA Form 13055; however, she did 
not provide the specific information needed regarding treatment in 
service.  Upon consideration of the foregoing, a March 2004 
Memorandum to the file from the RO reflects that all procedures to 
obtain the veteran's service medical records had been exhausted 
and that further attempts to obtain such records would be futile.  
Because the records have been destroyed, it is reasonably certain 
that VA cannot obtain them.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant with respect to the 
claim under consideration and that adjudication of this claim at 
this juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Accordingly, the claim is ready to be considered on 
the merits.  

Analysis

The appellant is claiming entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 1310.  The cause 
of a veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  This question will be resolved by 
the use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In the present case, the death certificate lists the immediate 
cause of death as cardiorespiratory arrest and the antecedent 
cause of death as hepatic carcinoma.  The veteran's death 
certificate does not show that an autopsy was performed and the 
appellant has not reported an autopsy.  At the time of the 
veteran's death, he was not service connected for any disability.

Private treatment records and medical certifications reflect that 
the veteran was hospitalized from August 1991 to September 1991 
for liver cancer and from September 1991 to October 1991 for 
choledocholithiasis and distended gall bladder with stone.  

Statements from the appellant, including her March 2003 notice of 
disagreement and May 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, reflect her opinion that the veteran's "sickness" was a 
direct result of his active military service.  

Applicable law provides that service connection will be granted 
for disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if manifested 
to a degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including malignant tumors).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of a 
cardiorespiratory disorder or hepatic carcinoma during service or 
for many years thereafter.  Although the service medical records 
are not available for review, the post service medical evidence is 
silent with respect to a cardiorespiratory disorder or hepatic 
carcinoma until 1991.

In this case, the Board must conclude that the clear preponderance 
of the evidence is against a finding that the veteran's 
cardiorespiratory arrest and hepatic carcinoma was manifested 
during service, or that it was manifested within one year of his 
discharge from service or that it was otherwise related to his 
military service.  There is no competent (i.e. medical) evidence 
linking the cause of the veteran's death to his military service.  
Additionally, there is no clinical demonstration that any disease 
or disability etiologically related to service contributed to or 
hastened the veteran's death.  

As such, the only evidence suggesting a relationship between the 
cause of the veteran's death and his period of service is that 
proffered by the appellant.  Significantly, however, the appellant 
is not competent to provide a medical diagnosis or evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay persons are not competent to 
offer medical opinions).  In light of these circumstances, the 
Board must conclude that the  preponderance of the evidence is 
against the claim of entitlement to service connection for the 
cause of the veteran's death.  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for the cause of the veteran's death is denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



